DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/14/2022.  The arguments set forth are addressed herein below.  Claims 1, 9, and 21-23 remain pending, Claims 21-23 have been newly added, and Claims 2-8 and 10-20 have been currently canceled.  Currently, Claims 1 and 9 have been amended.  No new matter appears to have been added.
Claim Objections
Claim 21 is objected to because of the following informalities:  line 2 of claim 21 states, “a viewing direction of the virtual camara”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2014/0066195 A1) (henceforth, “Matsui”) in view of Homma et al. (US 2011/0001694 A1) (henceforth, “Homma”) in further view of Miyamoto et al. (US 2007/0270215 A1) (henceforth, “Miyamoto”).
Regarding claims 1 and 9, Matsui teaches a method and an information processing device, comprising:
a controller (e.g., video game processing apparatus 100 in Para. 37 and Fig. 1) that generates a game image of a character (e.g., player character PC in Fig. 7 and Para. 70) disposed in a virtual game space (e.g., a field display area 701 indicating a virtual space (field) in which the player character exists in Fig. 7 and Para. 70); and 
a touch panel connected to the controller (e.g., the player operation receiving section 15 is configured so as to receive an operation of the player via a touch panel provided in the display section 13 in Para. 64 and Fig. 1) and that: 
displays the game image (e.g., the control section 11 first causes the display section 13 to display a movement screen according to progress of the video game on the display screen (Step S101) in Para. 69, Fig. 2);
detects an input of a user’s touch operation on the game image (e.g., when the movement screen is displayed, the control section 11 determines whether a touch operation for the virtual controller IC (the slide operation or tap operation) is received (Step S102) in Para. 80 or the player is allowed to control the moving direction of the player character PC at the automatic movement by sliding the whole display screen and rotating a virtual camera in Para. 74); and 
outputs, to the controller, a detection signal indicating the detection of the input (e.g., where it is determined that the touch operation for the virtual controller IC is received in Para. 81 and Para. 74), wherein 
at an indicated position, on the touch panel, that is indicated by the user’s touch operation based on the detection signal and that is different from a position of the character on the touch panel (e.g., in Fig. 9 a touch input to the virtual controller IC is received in Para. 83, in Fig. 8 a slide operation against the viewpoint operation area 702 is received in Para. 79, and the player is allowed to control the moving direction of the player character PC at the automatic movement by sliding the whole display screen and rotating a virtual camera in Para. 74, wherein said inputs are at a distinct position from the player character PC),
the controller generates the game image when the character is viewed from a virtual camera (e.g., the control section 11 rotates, in response to the received slide operation, the position of the virtual camera using the position of the player character PC at the center in Para. 79), and
the controller controls: the virtual camera in response to the first operation (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79).
But Matsui although teaching receiving an operation of the player via a touch panel provided in the display section 13 and having a first operation and second operation  (Para. 64, Fig. 1, and operating the IC controller or the VC controller in Figs. 7-9), lacks in explicitly teaching the controller determines a contact surface area, the user’s touch operation is a single touch gesture comprising a first operation and a second operation, and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted.  In a related disclosure, Homma teaches an operation control apparatus is provided which includes a detection unit for detecting contact of an operation tool with a display surface of a display unit (see abstract).  More particularly, Homma teaches the controller determines a contact surface area (e.g., the contact area calculation unit 130 determines whether the calculated area of the contact area is equal to or greater than a predetermined size (S120) where the tip or the inner surface of the finger can be in contact with the surface in Figs. 5-7 and Para. 65), the user’s touch operation is a single touch gesture comprising a first operation and a second (e.g., operation control method with two different operations based on contact area size in Para. 63-65 and Fig. 5), and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted (e.g., determining operation based on contact area size in Para. 64 and Fig. 5).  Homma states that an improved operation control allows the user to cause the desired operation processing to be executed only by performing the same act by changing the size of the contact area of the operation tool, without learning a new operation (Para. 8 and Para. 10).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch operation inputs of Matsui to include the contact area size features of Homma in order to provide an ease of use, as beneficially taught by Homma.
However, Matsui as modified by Homma fails to explicitly disclose the controller controlling an action of the character and the virtual camera according to a change of a viewpoint of the character.  In a related disclosure, Miyamoto teaches a pivoting camera viewpoint is provided so that when an animated game character uses a bow and arrow or other weapon, the camera adopts a third person 3D view based on the relative position of the game character and the target that game character is aiming his bow at and the game player provides inputs to the video game system to control the position of targeting marker 502 and the game player may control the position of targeting marker 502 by any convenient means such as with a touch screen (see abstract and Para. 82).  More particularly, Miyamoto teaches if the targeting marker is on the right-hand side of the virtual plane, then the virtual camera position is set to view the scene over the animated game character's right shoulder and moving the targeting marker to the left of the imaginary plane (i.e., an action of the character), then the virtual camera position is pivoted automatically so the scene is now viewed from the perspective of looking over the animated game character's left shoulder (i.e., controlling the virtual camera according to a change of a viewpoint of the character in Para. 17, Para. 89, and Figs. 8-9).  Miyamoto states that “[i]n this way, the virtual camera position captures all of the action (e.g., both the animated game character movements and those of the targets or other parts of the 3D world character is interacting with), without the game player having to worry about the animated game character obstructing the game player's view” (Para. 17).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch controls and operations of Matsui and Homma to include the automatic camera positioning features of Miyamoto in order to provide a better visual game play experience, as beneficially taught by Miyamoto.
Regarding claim 21, Matsui as modified by Homma and Miyamoto teaches the controller controls a viewpoint position of the virtual camera or a viewing direction of the virtual camera such that an appearance of the virtual game space changes when viewed from a viewpoint of the character (Miyamoto – e.g., if the targeting marker is on the right-hand side of the virtual plane, then the virtual camera position is set to view the scene over the animated game character's right shoulder and moving the targeting marker to the left of the imaginary plane, then the virtual camera position is pivoted automatically so the scene is now viewed from the perspective of looking over the animated game character's left shoulder in Para. 17).
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2014/0066195 A1) (henceforth, “Matsui”) in view of Homma et al. (US 2011/0001694 A1) (henceforth, “Homma”) in further view of Shirasaka et al. (US 2011/0172013 A1) (henceforth, “Shirasaka”).
Regarding claims 22 and 23, Matsui teaches a method and an information processing device, comprising:
a controller (e.g., video game processing apparatus 100 in Para. 37 and Fig. 1) that generates a game image of a character (e.g., player character PC in Fig. 7 and Para. 70) disposed in a virtual game space (e.g., a field display area 701 indicating a virtual space (field) in which the player character exists in Fig. 7 and Para. 70); and 
a touch panel connected to the controller (e.g., the player operation receiving section 15 is configured so as to receive an operation of the player via a touch panel provided in the display section 13 in Para. 64 and Fig. 1) and that: 
displays the game image (e.g., the control section 11 first causes the display section 13 to display a movement screen according to progress of the video game on the display screen (Step S101) in Para. 69, Fig. 2);
detects an input of a user’s touch operation on the game image (e.g., when the movement screen is displayed, the control section 11 determines whether a touch operation for the virtual controller IC (the slide operation or tap operation) is received (Step S102) in Para. 80 or the player is allowed to control the moving direction of the player character PC at the automatic movement by sliding the whole display screen and rotating a virtual camera in Para. 74); and 
outputs, to the controller, a detection signal indicating the detection of the input (e.g., where it is determined that the touch operation for the virtual controller IC is received in Para. 81 and Para. 74), wherein 
at an indicated position, on the touch panel, that is indicated by the user’s touch operation based on the detection signal and that is different from a position of the character on the touch panel (e.g., in Fig. 9 a touch input to the virtual controller IC is received in Para. 83, in Fig. 8 a slide operation against the viewpoint operation area 702 is received in Para. 79, and the player is allowed to control the moving direction of the player character PC at the automatic movement by sliding the whole display screen and rotating a virtual camera in Para. 74, wherein said inputs are at a distinct position from the player character PC),
the controller generates the game image when the character is viewed from a virtual camera (e.g., the control section 11 rotates, in response to the received slide operation, the position of the virtual camera using the position of the player character PC at the center in Para. 79).
But Matsui although teaching receiving an operation of the player via a touch panel provided in the display section 13 and having a first operation and second operation  (Para. 64, Fig. 1, and operating the IC controller or the VC controller in Figs. 7-9), lacks in explicitly teaching the controller determines a contact surface area, the user’s touch operation is a single touch gesture comprising a first operation and a second operation, and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted.  In a related disclosure, Homma teaches an operation control apparatus is provided which includes a detection unit for detecting contact of an operation tool with a display surface of a display unit (see abstract).  More particularly, Homma teaches the controller determines a contact surface area (e.g., the contact area calculation unit 130 determines whether the calculated area of the contact area is equal to or greater than a predetermined size (S120) where the tip or the inner surface of the finger can be in contact with the surface in Figs. 5-7 and Para. 65), the user’s touch operation is a single touch gesture comprising a first operation and a second (e.g., operation control method with two different operations based on contact area size in Para. 63-65 and Fig. 5), and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted (e.g., determining operation based on contact area size in Para. 64 and Fig. 5).  Homma states that an improved operation control allows the user to cause the desired operation processing to be executed only by performing the same act by changing the size of the contact area of the operation tool, without learning a new operation (Para. 8 and Para. 10).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch operation inputs of Matsui to include the contact area size features of Homma in order to provide an ease of use, as beneficially taught by Homma.
However, Matsui as modified by Homma fails to explicitly disclose the controller controlling an action of the character at a first speed in response to the first operation; and an action of the character at a second speed different from the first speed in response to the second operation.  In a related disclosure, Shirasaka teaches an operation of the virtual controller displayed on the display screen is received from the player and the application is controlled in accordance with the operation received from the player (see abstract).  More particularly, Shirasaka teaches an action of the character at a first speed in response to the first operation (e.g., when the display position of the operating section 103 is changed, the control section 11 refers to the virtual controller managing table 12a, and determines whether the position of the operating section 103 indicates "walking" or not (Step S108) and in a case where it is determined that the position of the operating section 103 indicates the "walking" ("Yes" at Step S108), the control section 11 starts (or continues) processing necessary for a walking action of the player character P1 (i.e., first speed) in Para. 83); and an action of the character at a second speed different from the first speed in response to the second operation (e.g., in a case where it is determined that the position of the operating section 103 indicates the "running" ("Yes" at Step S110), the control section 11 carries out dash mode processing (i.e., a second speed) in Para. 85-86).  Shirasaka states that “in such a conventional video game, the virtual controller or the like for receiving an operation input from a user is fixedly displayed at a predetermined position on a display screen” and “[t]herefore, there has been a problem in which disadvantage may occur that a display portion of the virtual controller becomes a blind area and a game item and the like displayed in the portion become invisible” (Para. 9).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch controls and operations of Matsui and Homma to include the controller features of Shirasaka in order to provide a better visual game play experience, as beneficially taught by Shirasaka.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.  A new secondary reference (Miyamoto) has been applied to claims 1 and 9. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715